Citation Nr: 1619363	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to March 20, 2011.
 
2.  Entitlement to a disability rating greater than 50 percent for service-connected PTSD for the period from October 1, 2011 to March 5, 2013, and for the period beginning on September 1, 2013.
 
3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2014, the Board denied the Veteran's claims for an increased rating for his PTSD and his claim for TDIU.  The Veteran appealed this decision to the Court of Appeals for Veterans' Claims (Court).  While on appeal, the parties agreed on a Joint Motion for Remand (JMR) issued in February 2016, and the matter was returned to the Board so as to effectuate the directions found in the JMR. 

In March 2016, a letter was sent to the Veteran and his representative in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No response has yet been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  Virtual VA contains additional VA treatment records from September 2006 from May 2013 from the Washington D.C. VA Medical Center and March 2011 to May 2013 from the Martinsburg VA Medical Center.


REMAND

Remand is required to comply with the February 2016 JMR's direction, regarding the Veteran's claim for TDIU, to collect the VA vocational rehabilitation records and employment history records in compliance with 38 C.F.R. § 3.159(c) and to notify the Veteran if any records could not be obtained in accordance with 38 C.F.R. § 3.159(e).  Upon review of the claims file and the Veteran's contentions about the effect of all his disabilities have on his ability to secure or follow substantially gainful employment, additional development is warranted in the form of a social and industrial survey which considers the combined effects of the Veteran's service-connected disabilities.  

With the additional development to be conducted on the claim for TDIU in mind, it is recognized that any development of the Veteran's claim for TDIU may have a "significant impact" upon the question of Veteran's entitlement to an increased rating for PTSD, for the periods from October 1, 2011, to March 5, 2013, and from September 1, 2013.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1992) (finding two claims inextricably intertwined where a decision on one would have a "significant impact" upon the other that "could render any review of the claim meaningless and a waste of judicial resources"), overruled in part on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009).  Due to the likelihood of additional evidence being retrieved in the development of the Veteran's claim for TDIU and the fact that the Veteran's last rating examination was in September 2013, it is prudent to obtain a new VA examination to address both the current severity of the Veteran's PTSD and address any new evidence obtained in the collection of the Veteran's vocational rehabilitation records and his employment history records.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Ensure that the Veteran's VA treatment records from Washington, DC, VA Medical Center (VAMC) are updated from May 2013 and those from the Martinsburg, WV, VAMC are updated from May 2013.  The AOJ should also ensure that any VA treatment records which predate March 2011 from the Martinsburg, WV, VAMC are collected.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Obtain the Veteran's VA vocational rehabilitation records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  In particular, the AOJ must attempt to retrieve employment history from the employer identified in the Veteran's February 2011 application for increased compensation based on unemployability.

All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

5.  After additional records are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should address 1) a November 2009 VA examination report, which documents "poor concentration and memory problems, which have grown worse since [his] last evaluation; 2) an August 2010 treatment visit, he acknowledged ongoing marital conflict and that he also "gets angry at his son and then gets physical with him such as shaking him" and stated that he had thoughts of running into a truck less than 10 days before the appointment, and that such thoughts were happening more frequently than before; 3) a February 2011 treatment note, wherein he reported ongoing "trances" when he is thinking about situations that have made him angry; 4) the fact that the veteran received temporary total disability ratings for his stay in the VAMC PTSD residential rehabilitation program from March 21, 2011, to September 20, 2011, and later from March 5, 2013, to August 31; 5) a February 2012 treatment note,  wherein he called the suicide hotline, and reported that he had thoughts of attacking his psychiatrist with a baseball bat; 6)In an April 2013 statement, wherein the veteran detailed symptoms of depression, anger, crying for no reason, emotional numbness, difficulty focusing, vivid memories, nightmares, and checking behaviors; and 7) an April 2013 treatment note indicated that Veteran was having bouts of anger and intrusive thoughts of hurting someone.

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After any additional evidence is associated with the claims file and after development and adjudication of the Veteran's claim for an increased evaluation for his psychiatric disability, obtain a social and industrial survey to ascertain if the Veteran's service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The examiner is requested to review the claims file, including the VA examinations and electronic VA treatment records, and to comment on the Veteran's day-to-day functioning and the degree of social and industrial impairment (work or work-like functioning) he experiences as a result of his service-connected disabilities.

The surveyor should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.  The surveyor is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran is service-connected for the following disabilities:  psychiatric disability (PTSD) and coronary artery disease.  The examiner must consider the Veteran's allegation that he seeks daily treatment for his PTSD.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

